Citation Nr: 1501310	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-18 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota




THE ISSUE

Entitlement to service connection for prostate cancer, including secondary to herbicide exposure.




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A May 2010 rating decision granted the claim of entitlement to service connection for bilateral tinnitus-with an evaluation of 10%, representing the maximum benefit.  Therefore, the claim has been resolved and the maximum benefit granted.  Thus, the claim is no longer on appeal.

A review of the Virtual VA electronic claims system reveals a December 2014 written brief.  All other documents are duplicative of those in the paper claims file, or irrelevant to the instant claim.  The Virtual Benefits Management System (VBMS) contains no documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran alleges that he was exposed to Agent Orange as a result of his layovers in Vietnam, and his duties in Thailand.  More specifically, he alleges that while stationed in Thailand, he visited several military bases that included Nakorn Phanom, Udorn, and U-Tapao Air Force Bases.   He further contends that he traveled frequently transporting military supplies, and that 90% of his duties included perimeter guard duty watching over ammo pads.  

The Board recognizes the AOJ's development to date, but given the specific contentions of the Veteran regarding his locations and duties, additional development is needed.  In particular, the Veteran's full service personnel records are not in the record.  

In December 1970, the Veteran visited sick call at U-Tapao Air Force Base in Thailand, clearly evidencing he was there.  See service treatment records from December 1970.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's complete service personnel records.  If the records are unavailable, the claims files should be properly documented.

2. After completion of the above action, the AOJ should contact the Army and Joint Services Records Research Center (JSRRC) to request verification of the Veteran's time spent at U-Tapao in December 1970, as well as any time spent at Nakhon Phanom, and Udorn Air Force Bases in Thailand during his 11 months of overseas service, consistent with his claims.  The request should also attempt to verify the nature of the Veteran's duties and whether such duties would have placed him near the perimeter of any base where tactical herbicides were used.

The Veteran contends that although not in his MOS of wheel vehicle mechanic, his duties included perimeter guard duty watching over ammo pads.

It is noted that the Veteran was seen at sick call at U-Tapao in December 1970.  See Service treatment records from December 1970.

Such development should be consistent with the procedures outlined in M21-1MR IV.ii.2.C.10.o-q.  All attempts and responses should be documented.

3. Give the Veteran's diagnosis and his contentions regarding service in Thailand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of the Veteran's prostate cancer.  The examiner should address the probability (50 percent likelihood) whether the Veteran's prostate cancer is related to service in Thailand in 1970/1971.  The examiner should review this remand, the entire claims file, the Veteran's contentions, any medical findings specific to this Veteran, and all relevant medical literature and then provide an opinion based on such evidence.  If the examination cannot provide an opinion, the examiner should provide a specific explanation for the inability to reach an opinion. 

4.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.   If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




